Exhibit 12.1 NATIONAL CINEMEDIA, LLC COMPUTATION OF Ratio of Earnings to Fixed Charges (In millions, except ratios) YearsEnded Dec. 29, 2016 Dec.31,2015 Jan.1,2015 Dec.26,2013 Dec.27,2012 Earnings: Income before income taxes $ Fixed charges Total Earnings $ Fixed Charges: Interest expense $ Amortized premiums, discounts and capitalized expenses related to indebtedness Total Fixed Charges Ratio of earnings to fixed charges 3.1x 2.7x 2.6x 3.6x 2.8x For purposes of calculating the ratio of earnings to fixed charges, earnings consist of income before income taxes plus equity loss from investment, net and fixed charges, and fixed charges consist of interest expensed and amortized premiums, discounts and capitalized expenses related to indebtedness.
